[Cite as State ex rel. Ware v. Bratton, 2021-Ohio-3157.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State ex rel. Kimani Ware,                                 :

                 Relator,                                  :
                                                                    No. 20AP-347
v.                                                         :
                                                                (REGULAR CALENDAR)
Marc Bratton, [Assistant] Chief Inspector,                 :
The Office of the Chief Inspector et al.,
                                                           :
                 Respondents.
                                                           :




                                          D E C I S I O N

                                   Rendered on September 14, 2021


                 On brief: Kimani Ware, pro se.

                 On brief: Dave Yost, Attorney General, and Tracy L.
                 Bradford, for respondents.

                                    IN MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION

DORRIAN, P.J.
        {¶ 1} Relator, Kimani Ware, has filed an original action in mandamus seeking a
writ ordering respondents, Marc Bratton ("Bratton"), assistant chief inspector of the Ohio
Department of Rehabilitation and Correction ("ODRC"), and The Office of the Chief
Inspector, to comply with his public records request made pursuant to R.C. 149.43.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate who issued a decision, including findings of fact
and conclusions of law, which is appended hereto. The magistrate recommends this court
grant respondents' motion to dismiss, and deny relator's motions for summary judgment
and for default judgment.
No. 20AP-347                                                                                  2


       {¶ 3} The magistrate determined that relator had not complied with R.C.
2969.26(A), which provides that, if an inmate files a civil action that relates to a matter that
"is subject to the grievance system" for the institution in which the inmate is confined, then
the inmate must file the following: "(1) [a]n affidavit stating that the grievance was filed and
the date on which the inmate received the decision regarding the grievance," and "(2) [a]
copy of any written decision regarding the grievance from the grievance system." The
magistrate looked to Ohio Adm.Code 5120-9-31 which states:
              (A) The department of rehabilitation and correction (DRC)
              shall provide inmates with access to an inmate grievance
              procedure. This procedure is designed to address inmate
              complaints related to any aspect of institutional life that
              directly and personally affects the grievant. This may include
              complaints regarding the application of policies, procedures,
              conditions of confinement, or the actions of institutional staff.

The magistrate concluded that State ex rel. Moore v. Ohio Dept. of Rehab. & Corr., 10th
Dist. No. 11AP-90, 2012-Ohio-1070, held that the affidavit requirements of R.C. 2969.26(A)
apply to inmate mandamus actions seeking enforcement of a public records request.
Therefore, pursuant to Moore, as relator did not file an R.C. 2969.26(A) affidavit, the
magistrate recommends this court grant respondents' motion to dismiss and deny relator's
motions for summary judgment and for default judgment.
       {¶ 4} Relator has filed the following two objections to the magistrate's decision:
              [I.] The magistrate claims on pages 2-3, that Relator is subject
              to R.C. 2969.26(A), and 5120-9-31, which is not true, let this
              asurm that Relator is subject to 5120-9-31, Relator fulfilled it,
              Relator point this court to Exhibit A, attached to Relator's
              complaint filed on July 10, 2020 in this court. Relator, Directed
              his public Record Request to Respondents office on
              December 15, 2020 by electronic submission, therefore the
              magistrate mis-applied Relator's complaint to 2969.26(A) and
              State ex rel. Moore V. ODRC, 10th Dis. no. 11-AP-70, 2012-
              ohio-1070, Relator's case is not the same as Moore, relator
              request this court reject the magistrate claims, and Decision;
              The magistrate made known that there is no effective grievance
              procedure in the institution to enforce a public Record Request
              made to a public office.

              [II.] Relator object to the magistrate decision relaying on
              moore case law, this case do not apply to relator's case, Request
              the court to overrule this, it's old and out dated and this court
No. 20AP-347                                                                               3


                take Judicial notice and overrule Moor V. ODRC, which can
                never apply to relator's case.

(Sic passim.)
       {¶ 5} As the magistrate points out, Moore states:
                In his objections to the magistrate's decision, relator contends
                that the grievance process does not or should not apply to
                public records requests. Relator cites no support for this
                proposition, nor have we found any. Ohio Adm.Code 5120-9-
                31(A) provides a grievance procedure "to address inmate
                complaints related to any aspect of institutional life that
                directly and personally affects the grievant." We agree with
                the magistrate that an inmate's request for records concerning
                an institutional program for inmates falls within the realm of
                such complaints.

                R.C. 2969.26(A) applies expressly to any "civil action" filed by
                an inmate concerning a matter that is subject to a grievance
                procedure. An original action in mandamus is a civil action;
                therefore, R.C. 2969.26(A) applies to this action. Relator's
                failure to comply with the mandatory provisions of R.C.
                2969.26(A) is grounds for dismissal. Hamilton v. Wilkinson,
                10th Dist. No. 04AP-502, 2004-Ohio-6982, ¶ 12. Therefore,
                we overrule relator's objections.

Id. at ¶ 5-6.
       {¶ 6} The holding in Moore is narrow. To be clear, the holding in Moore does not
apply to every inmate request for ODRC records. The pertinent facts of Moore were: (1) the
public records request related to an "institutional program for inmates," and (2) the request
was directed to an ODRC employee in the London Correctional Institution, where the
relator was housed as an inmate, rather than to a staff member at the ODRC central office.
In Moore, the magistrate quoted the affidavit of Paul Shoemaker, then the assistant chief
inspector in the ODRC office of the chief inspector, who averred:
                * * * Thus, a complaint about a staff member at ODRC's
                central office is not subject to the grievance process. This
                would include a complaint alleging that the Director of ODRC
                denied a public records request. Such a complaint would
                concern non-institutional staff (and therefore would not be
                about institutional life), and it would be subject to a final
                decision by central office staff.
No. 20AP-347                                                                                             4


                * * * By contrast, a complaint that an institutional staff
                member denied a public records request is subject to the
                grievance process.

(Emphasis added.) Id., quoting attached Moore Mag. Decision at Finding of Fact 10,
Shoemaker affidavit.
         {¶ 7} Here, while it could be said that relator's request for the calorie count for all
meals served to inmates at Trumbull Correctional Institution ("TCI") related to an aspect
of institutional life that directly and personally affects the grievant, it is not clear that
relator's request was sent to an ODRC employee at TCI where relator was housed as an
inmate at the time of filing his complaint. On his complaint, relator listed Bratton's title as
"Chief Inspector"1 in the "Office of the Chief Inspector" and Bratton's office address as
"4545 FISHER ROAD, SUITE D[,] COLUMBUS, OHIO, 43228." Both Bratton's title and
address suggest that he is an ODRC employee at ODRC's central office, rather than at TCI.
The averment of Shoemaker, highlighted above from Moore, states that "a complaint about
a staff member at ODRC's central office is not subject to the grievance process." Thus, if
Bratton is a staff member at ODRC's central office, the narrow holding in Moore would not
apply.
         {¶ 8} In the motion to dismiss, respondents also argued that a careful reading of
Ohio Adm.Code 5120-9-31 reveals that if a type of complaint is not specifically excluded in
Ohio Adm.Code 5120-9-31(B), then the subject matter of that complaint is included and
therefore is subject to the grievance process. Respondents points to no authority in support
of this argument. However, it appears respondents may be referring to the last sentence of
Ohio Adm.Code 5120-9-31(B). Ohio Adm.Code 5120-9-31 states, in relevant part:
                (B) The inmate grievance procedure will not serve as an
                additional or substitute appeal process for hearing officer
                decisions, rules infraction board decisions or those issues or
                actions which already include a separate appeal mechanism
                beyond the institution level or those issues or actions where a
                separate administrative rule specifically indicates there is no
                appeal or where a final decision has been rendered by
                operation support center staff or a managing officer. Other
                matters that are not grievable include complaints related to

1 Notwithstanding how relator has referred to Bratton in his complaint, we note the ODRC website lists Marc

Bratton as the "Assistant Chief Inspector" in the Office of the Chief Inspector.
No. 20AP-347                                                                                              5


                legislative actions, the Ohio Revised Code, Administrative
                Code, ODRC policies, and decisions of the adult parole
                authority, judicial proceedings and sentencing or complaints
                whose subject matter is exclusively within the jurisdiction of
                the courts or other agencies. Complaints which present
                allegations which fall, in part, within the scope of paragraph
                (A) of this rule and in part within this paragraph will be
                considered to the extent they are not excluded under this
                paragraph.

(Emphasis added.) Ohio Adm.Code 5120-9-31 (Lexis Advance through updates effective
July 9, 2021). Respondents argue "[c]learly, complaints about alleged improper denials of
public records requests by institutional staff are not specifically excluded in Ohio
Adm.Code 5120-9-31. Because there is no independent appeal mechanism for such a
complaint, they are subject to the grievance process outlined in Ohio Adm.Code 5120-9-
31(J)."2 (Emphasis added.) (Mot. to Dismiss at 8.) As noted above, Bratton's title and
address suggest that he is an ODRC employee at ODRC's central office, not ODRC
institutional staff. In addition, by relying on Moore, the magistrate did not consider this
part of respondents' argument.
        {¶ 9} With this in mind, we sustain relator's second objection and do not adopt the
magistrate's decision and recommendation to grant respondents' motion to dismiss and
deny relator's motions for summary judgment and for default judgment, on grounds that
"pursuant to Moore, the absence of an R.C. 2969.26(A) affidavit compels dismissal of this
action." (Appended Mag.'s Decision at ¶ 24.) Our resolution of the second objection
renders moot relator's first objection.
        {¶ 10} Upon review of the magistrate's decision, an independent review of the
record, and due consideration of relator's objections, we do not find the magistrate has
properly determined the pertinent facts and applied the appropriate law. We therefore
sustain relator's second objection to the magistrate's decision and render moot relator's
first objection. Accordingly, we remand this case to the magistrate with instructions to:
(1) determine if respondent Bratton is institutional or central office ODRC staff, and (2) if
respondent Bratton is ODRC staff, determine if respondents response to relator's public


2In Moore, the magistrate quoted the averment of affiant DeCarlo Blackwell, then the Institutional Inspector
at the London Correctional Institution, stating his similar interpretation of Ohio Adm.Code 5120-9-31. See
attached Moore Magistrate's Decision at Finding of Fact 10, Blackwell affidavit.
No. 20AP-347                                                                         6


records request is excluded from the inmate grievance procedure pursuant to Ohio
Adm.Code 5120-9-31(B). Upon making these determinations, the magistrate may
reconsider respondents' motion to dismiss, deny relator's motion for summary judgment,
and deny relator's motion for default judgment or determine the appropriate manner to
proceed at that time.
                                      Objection sustained and objection rendered moot;
                                                         magistrate's decision vacated;
                                                        cause remanded to magistrate.

                        BROWN and LUPER SCHUSTER, JJ., concur.
No. 20AP-347                                                                             7


                                        APPENDIX
                          IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

State ex rel. Kimani Ware,                   :

              Relator,                       :

v.                                           :                    No. 20AP-347

Marc Bratton, Chief Inspector,               :               (REGULAR CALENDAR)
The Office of the Chief Inspector et al.,
                                             :
              Respondents.
                                             :


                          MAGISTRATE'S DECISION

                               Rendered on February 10, 2021


              Kimani Ware, pro se.

              Dave Yost, Attorney General, Tracy L. Bradford, for
              respondents.


                                      IN MANDAMUS
                                       ON MOTIONS

       {¶ 11} Relator, Kimani Ware, brings this original action in mandamus seeking a writ
ordering respondents, Marc Bratton, assistant chief inspector of the Ohio Department of
Rehabilitation and Correction ("ODRC"), and The Office of the Chief Inspector (collectively
"the inspector's office" or "respondents"), to comply with his public records request made
pursuant to R.C. 149.43. The matter is before the magistrate on respondents' motion to
dismiss, relator's motion for default judgment, and relator's motion for summary
judgment.
No. 20AP-347                                                                                  8


Findings of Fact:
          {¶ 12} 1. Relator is an inmate who at the time of filing his complaint was
incarcerated at ODRC's Trumbull Correctional Institution ("TCI").
          {¶ 13} 2. Respondent Bratton is a public official as defined by R.C. 149.011(D), and
The Office of the Chief Inspector is a public office as defined in R.C. 149.011(A).
          {¶ 14} 3. Relator's complaint filed with this court on July 10, 2020 alleges that on
December 15, 2019, relator made a public records request by electronic submission to
respondents seeking records documenting the calorie count for all meals served to inmates
at TCI.
          {¶ 15} 4. Having received no response to his public records request, relator filed the
present complaint in mandamus on July 10, 2020.
          {¶ 16} 5. After the filing of the present complaint, respondents furnished on August
12, 2020 a response indicating there were no records specifically responsive to relator's
request, but furnishing records providing the dietary guidelines for meals served at TCI,
which include nutritional objectives and calorie, protein, fat, cholesterol, sodium, and
calcium objectives for regular meals, medical snack bags, and prisoners undergoing
specialized medical treatment. (Ex. B, Aug. 26, 2020 Rel's. Mot. for Summ. Jgmt.)
          {¶ 17} 6. Respondent filed a motion to dismiss the action on August 12, 2020 for
failure to state a claim and failure to comply with the inmate filing requirements of
R.C. 2969.26(A).
          {¶ 18} 7. Relator's complaint attaches an affidavit            in compliance with
R.C. 2969.25(A) listing relator's prior civil actions.
          {¶ 19} 8. Relator's complaint does not attach an affidavit pursuant to
R.C. 2969.26(A) verifying that relator has exhausted his administrative remedies before
bringing this civil action.
Discussion and Conclusions of Law:
          {¶ 20} R.C. 2969.26(A) provides as follows:
                 (A) If an inmate commences a civil action or appeal against a
                 government entity or employee and if the inmate’s claim in
                 the civil action or the inmate’s claim in the civil action that is
                 being appealed is subject to the grievance system for the state
                 correctional institution, jail, workhouse, or violation sanction
No. 20AP-347                                                                              9


              center in which the inmate is confined, the inmate shall file
              both of the following with the court:

              (1) An affidavit stating that the grievance was filed and the
              date on which the inmate received the decision regarding the
              grievance.

              (2) A copy of any written decision regarding the grievance
              from the grievance system.

       {¶ 21} Ohio Administrative Code section 5120-9-31 provides inmate grievance
procedures for ODRC. Section A of that regulation states: "This procedure is designed to
address inmate complaints related to any aspect of institutional life that directly and
personally affects the grievant. This may include complaints regarding the application of
policies, procedures, conditions of confinement, or the actions of institutional staff."
Subsection B of that regulation further provides:
              The inmate grievance procedure will not serve as an
              additional or substitute appeal process for hearing officer
              decisions, rules infraction board decisions or those issues or
              actions which already include a separate appeal mechanism
              beyond the institution level or those issues or actions where a
              separate administrative rule specifically indicates there is no
              appeal or where a final decision has been rendered by
              operation support center staff or a Managing Officer. Other
              matters that are not grievable include complaints related to
              legislative actions, the Ohio Revised Code, Administrative
              Code, ODRC policies, and decisions of the adult parole
              authority, judicial proceedings and sentencing or complaints
              whose subject matter is exclusively within the jurisdiction of
              the courts or other agencies. Complaints which present
              allegations which fall, in part, within the scope of paragraph
              (A) of this rule and in part within this paragraph will be
              considered to the extent they are not excluded under this
              paragraph.

Ohio Adm.Code 5120-9-31(B).
       {¶ 22} In State ex rel. Moore v. Ohio Dept. of Rehab. and Corr., 10th Dist. No. 11AP-
90, 2012-Ohio-1070, this court held that the affidavit requirements of R.C. 2969.26(A)
apply to a mandamus action seeking enforcement of a public records request where a
grievance process applies to the request:
No. 20AP-347                                                                             10


                In his objections to the magistrate's decision, relator contends
                that the grievance process does not or should not apply to
                public records requests. Relator cites no support for this
                proposition, nor have we found any. Ohio Adm.Code 5120-9-
                31(A) provides a grievance procedure "to address inmate
                complaints related to any aspect of institutional life that
                directly and personally affects the grievant." We agree with
                the magistrate that an inmate's request for records concerning
                an institutional program for inmates falls within the realm of
                such complaints.

                R.C. 2969.26(A) applies expressly to any "civil action" filed by
                an inmate concerning a matter that is subject to a grievance
                procedure. An original action in mandamus is a civil action;
                therefore, R.C. 2969.26(A) applies to this action. Relator's
                failure to comply with the mandatory provisions of R.C.
                2969.26(A) is grounds for dismissal. Hamilton v. Wilkinson,
                10th Dist. No. 04AP-502, 2004 Ohio 6982, ¶ 12. Therefore, we
                overrule relator's objections.

Id. at ¶ 5-6.
       {¶ 23} Relator correctly points out that R.C. 149.43(C)(1) specifies the remedies for
parties seeking enforcement of a public records request: a mandamus action in the Court
of Common Pleas, Court of Appeals, or Supreme Court of Ohio, or a complaint filed with
the Clerk of Court of Claims. From this, relator concludes that public records requests are
excluded from ODRC grievance procedures by the express language of Ohio Adm.Code
5120-9-31(B), excluding "complaints whose subject matter is exclusively within the
jurisdiction of the courts." However, with the exception of the Court of Claims alternative,
these judicial remedies in R.C. 149.43(C)(1) were already in place when this court decided
Moore, and Moore remains the law of the district. Pursuant to Moore, when an inmate files
a public records request that relates to any aspect of institutional life that directly and
personally affects the grievant, the inmate must file an affidavit with the mandamus
complaint stating that the grievance procedure has been exhausted. The magistrate notes
that there may be no effective grievance procedure in the institution to enforce a public
records request, but at the very least, Moore mandates that the inmate must submit an
affidavit to that effect with his mandamus complaint.
       {¶ 24} The magistrate therefore concludes that pursuant to Moore, the absence of
an R.C. 2969.26(A) affidavit compels dismissal of this action.           It is therefore the
No. 20AP-347                                                                            11


magistrate's decision and recommendation that this court grant respondents' motion to
dismiss, deny relator's motion for summary judgment, and deny relator's motion for default
judgment.


                                             /S/ MAGISTRATE
                                             MARTIN L. DAVIS


                             NOTICE TO THE PARTIES

             Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
             error on appeal the court's adoption of any factual finding or
             legal conclusion, whether or not specifically designated as a
             finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
             unless the party timely and specifically objects to that factual
             finding or legal conclusion as required by Civ.R. 53(D)(3)(b).